Opinion issued February 10, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00985-CV
                               NO. 01-14-00986-CV
                            ———————————
                     IN RE DAVID LANCASTER, Relator



            Original Proceeding on Petitions for Writ of Mandamus
                           and Writ of Prohibition



                          MEMORANDUM OPINION

      Relator, David Lancaster, has filed petitions for a writ of mandamus and a

writ of prohibition, requesting that this Court (1) direct respondent to vacate as

void its orders awarding attorney’s fees to real parties in interest and (2) prohibit

respondent from “conducting any further hearings” or “entering any further orders
in cause 2013-05066.”1 Relator also has filed a request to “withdraw” his petition

for a writ of prohibition.

      The Court construes relator’s request to “withdraw” as a motion to dismiss

his petition for a writ of prohibition. No opinion has issued. See TEX. R. APP. P.

42.1(c). Accordingly, we grant the motion and dismiss relator’s petition for a writ

of prohibition. Cf. TEX. R. APP. P. 42.1(a)(1).

      We deny relator’s petition for a writ of mandamus. See TEX. R. APP. P.

52.3(k)(1)(A) (requiring relator to file order complained of or other document

showing matter complained of), 52.7 (requiring relator to file mandamus record

containing all documents material to claim for relief).2



                                     PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




1
      The petitions identify the underlying case as David Lancaster v. Barbara Lancaster,
      Cause No. 2013-05066, in the 247th District Court of Harris County, Texas, the
      Honorable John Schmude presiding.
2
      Relator’s petition for a writ of mandamus names the Honorable Bonnie Hellums as the
      respondent; however, she no longer is the presiding judge of the 247th District Court.
      Accordingly, we substitute Judge Schmude for Judge Hellums as respondent. See TEX. R.
      APP. P. 7.2(a). Because relator has not provided an order or other document showing a
      decision by Judge Hellums, we will not abate this original proceeding for reconsideration
      by Judge Schmude. See TEX. R. APP. P. 2, 7.2(b); In re Chuba, No. 01-10-01152-CV,
      2011 WL 846136, at *1 n.1 (Tex. App.—Houston [1st Dist.] Mar. 10, 2011, orig.
      proceeding) (mem. op.).
                                              2